Title: To James Madison from David Lenox, 20 May 1802
From: Lenox, David
To: Madison, James


					
						Sir
						London May 20th: 1802
					
					My Letter of the 10th. of March should advise you that I was preparing to return to the United States, & that I expected to embark some time this month. I conceived that the best mode of closing my Official business was to fix a day to pass to my Successor, the details of it, as some time would necessarily be required for Answers to be returned from the Admiralty. I accordingly delivered to Mr. Erving on the 1st. Instant a List of 597 Seamen where answers have been returned to me, stating, that having no documents to prove their Citizenship, the Lord’s Commissioners of the Admiralty could not consent to their discharge. My object in furnishing this List was to prevent a repetition of applications to the Admiralty, which would not only have proved fruitless, but been attended with considerable troubles & embarrassment to Mr. Erving. I have however little doubt but that most of those men have already been discharged. By the Abstract which I have now the honor to send you enclosed, you will perceive that only seven cases of Seamen remain unanswered, & those I am promised as soon as circumstances will admit, but if they should not be received before I embark, I shall deliver a List of them to Mr. Erving.
					In retiring from Office Sir, it was my wish to close my Official business in the way which I conceived most proper, & with this view I wrote to the different Consul’s to furnish their Accounts to the 1st. April last, & directed the Account at St. Thomas’s Hospital to be made up to the same period. To satisfy those demands it required about eight hundred Pounds, & for this sum I called on Mr. King agreeably to former usage, & received his order on Messrs. Bird, Savage & Bird, but on calling on those Gentlemen they informed me that no money had been remitted them this Year to the fund for the relief & Protection of our Seamen, that about £250 was all they had in their hands belonging to that fund, & which  was  all  they could  pay, alleging at the same time that this was conformable to instructions which they had received from the Secretary of the Treasury. I informed Mr. King of the circumstance & he again stated to them that as I was about closing my Official business in this Country, the sum for which the order was given was necessary, & desired that it might be advanced, that the difference should be carried to a new Account, but to my great astonishment those Gentlemen still refused to comply. I shall at present make but few comments on this extraordinary transaction, but I must observe that I think the conduct of Messrs. Bird Savage & Bird most exceptionable, not only as it respects our Country, but its Representative & myself. I will venture to assert that had any sum been required under similar circumstances from any merchant of reputation in London, it would not have been refused Mr. King politely offered me the money from his private funds, but this I declined, prefering the advancement for I conceived myself equally bound to discharge all debts contracted during my Agency, as if they had been of a private nature. I have now paid every demand against the United States, except what may be due the Consuls at Hull, & in Scotland, (who have not furnished their Accounts), & an old account due to Mr. Maury our Consul at Liverpool prior to my arrival in this Country, which I conceived it improper for me to pay.
					I beg leave just to add that the whole expenditure during my Agency, exclusive of my Salary, & which includes the expenditures of all our Consuls in Great Britain (with the exception of those which I have mentioned) will not exceed £2,500 Sterling, a sum which I flatter myself will appear small, when it is taken into consideration the period in which it was expended. I have taken my passage in the Ship Maryland for New York, & expect to leave this about the 1st. of June. With great respect I am Sir Your Most Obedient Servant
					
						D. Lenox
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
